Stevens, Yice-Ordinary.
This case is not free from doubt, but the evidence does hot convince me that the will was forged. I cannot usefully add anything to the opinion of the judge of the orphans court, with which I concur. Three witnesses of respectability testify to the execution. Neither to the draftsman, nor to the other two witnesses, does the will give anything. It was just such a will as .the testator would naturally have made. There is not the slightest independent evidence of a conspiracy to commit forgery and perjury entered 'into between these witnesses and the widow. Under these circumstances I think the decree of the orphans court should be affirmed.